DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on June 22, 2021.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on August 14, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 11-12, 14 and 17-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11-12, 14 and 17-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
A compensation filter comprising: 
a first port; 
a second port; 
a power line between the first port and the second port; 
an operational amplifier with an input and an output; 
a capacitive element coupled between the first port and the output of the operational amplifier, wherein the capacitive element has a capacitance value; 
a first resistive element coupled between the capacitive element and the output of the operational amplifier, wherein the first resistive element has a first resistance value; 
a current converter coupled in parallel with the capacitive element, wherein the current converter couples the power line to the input of the operational amplifier;
a second resistive element coupled between the capacitive element and the input of the operational amplifier, wherein the second resistive element has a second resistance value; and 
a power supply connection separate from the power line, 
wherein a critical frequency range starts above a mains frequency, 
wherein the capacitance value is sufficiently large so that leakage currents below 1 kHz are compensated for, and 
wherein the compensation filter is configured to attenuate a common mode interference in the critical frequency range.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838